Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2021 has been entered.
 
Claims 1-13 are pending.
Claims 1-13 as filed on September 15, 2021 are pending and under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of 35 U.S.C. 112 (pre-AIA ).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/841,017, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application.
The prior-filed application does not disclose the guest compound is substantially free of a solvent, rather, it specifically discloses substantially free of an organic solvent (e.g., paragraphs [0066], [00250]; page 79, claim 1).  The prior-filed application does not disclose at least 5% inclusion into the cavity, rather, it discloses at least 85% (e.g., paragraphs [0066], [00224]; page 79; claim 2).  
The earliest date available to the pending claims is July 31, 2019.      

Response to Arguments:  Priority
Applicant’s rehashed arguments have been fully considered but they remain unpersuasive because Applicant has not identified a passage of the ‘017 document disclosing a method as instantly claimed that is substantially free of an aqueous solvent or of any generic solvent other than an organic solvent and because Applicant has not identified a passage of the ‘017 document disclosing a method as instantly claimed that achieves all of the inclusion percentages as . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sifaoui et al. “Formation of -cyclodextrin complexes in anhydrous environment,” Journal of Molecular Modeling 22:207, 2016, of record, as evidenced by PubChem “Salicylic acid,” printed 2021, of record, in view of Hayward et al. (US 5,942,501, published August 24, 1999, of record) and ResearchGate “What are the advantages to running a reaction under vacuum rather than under nitrogen?” 2016, of record.
	Sifaoui teach the formation of inclusion complexes of -cyclodextrin (BCD) (abstract). The BCD was dehydrated under reduced pressure (vacuum) (page 2, Materials).  In an anhydrous environment the available volume of the BCD cavity attains a maximum, moreover, guest molecules are easily stabilized in the cavity by hydrogen bonds with the BCD (page 2, lhc, 2nd paragraph).  Calorimetric measurements were performed with a TA Instruments differential scanning calorimeter (model 2920) in an inert atmosphere of argon gas; the complex forms during the first run (page 2, rhc, 1st full paragraph; Figure 1; paragraph bridging pages 206-207).
Samples were prepared at a molar ratio of 4:1 of the guest compound to the CBD (paragraph bridging pages 2 and 3), as required by instant claim 4.  Because the samples were as required by instant claim 2.
Guest compounds include salicylic acid (lipophilic, anti-fungal as evidenced by PubChem) (page 2, Materials; Figure 1g; Table 1), as required by instant claims 5 and 6.  Four salicylic acid molecules might be included in one molecule of BDC (implies at least one of the four molecules is included at least 5% into the cavity) (page 5, rhc, 2nd and 3rd full paragraphs; Figure 3a; Figure 5; Table 3), as required by instant claim 3.  Guest compounds also include acetylsalicylic acid (page 2, Materials).
Sifaoui further teach cyclodextrins improve aqueous solubility and bioavailability of lipophilic drug molecules (page 1, rhc), as required by instant claims 8 and 11.
	Sifaoui do not teach hydroxypropyl--cyclodextrin (HPBCD) and Sifaoui do not specifically teach adding the guest compound under the vacuum as required by claim 1.
	Sifaoui do not teach further comprising combining an amount with a carrier as required by claims 7 and 10. 
These deficiencies are made up for in the teachings of Hayward and ResearchGate.
	Hayward teach a salicylic acid and derivatized beta cyclodextrin complex; the derivatized beta cyclodextrin is hydroxypropyl beta cyclodextrin (title; abstract; column 2, lines 35-45; claims).  Such derivatized cyclodextrin tends to increase solubility in water beyond the unmodified cyclodextrins (column 2, lines 18-31).  Cosmetic applications may benefit from the increased availability of salicylic acid in solution (carrier), as well as in applications as wart as required by instant claims 7 and 10.
	ResearchGate teaches the main advantage of experiments under vacuum is to be sure not to have oxygen and moisture in the vessel (nitrogen can be successful but argon is usually preferred to inert a vessel) (page 2, Jacques Lacoste comment).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the β-cyclodextrin employed by Sifaoui to comprise a derivatized beta cyclodextrin inclusive of hydroxypropyl beta cyclodextrin as taught by Hayward because such derivatized cyclodextrin tends to increase solubility in water compared to the unmodified form.  One would be motivated to do so because Sifaoui disclose a purpose of the cyclodextrin is to improve aqueous solubility.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the formation of the inclusion complexes of Sifaoui and Hayward under vacuum as taught by ResearchGate because the main advantage of experiments under vacuum is to be sure not to have oxygen and moisture in the vessel.  There would be a reasonable expectation of success because performing a reaction under vacuum is taught by to an obvious variant of performing a reaction under nitrogen or under argon by ResearchGate and the reaction of Sifaoui is performed under argon.  One would be further motivated because Sifaoui specifically dehydrate the cyclodextrin prior to complexation for the express purpose of removing water and maximizing the volume of the cyclodextrin cavity.  Thus, the removal of oxygen and moisture is an implicit concern of Sifaoui.
Regarding claims 7 and 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the modified -cyclodextrin -cyclodextrin / salicylic acid complexes as a solution thereof as taught by Hayward because cosmetic applications thereof as wart removers (pharmaceutical) or acne-treatments may benefit from the increased availability of salicylic acid in solution.  It would have been obvious to include the complexes in the solution in an amount sufficient to remove warts or treat acne because Hayward disclose solutions of such complexes as wart removers and acne treatments.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sifaoui et al. “Formation of -cyclodextrin complexes in anhydrous environment,” Journal of Molecular Modeling 22:207, 2016, of record, as evidenced by PubChem “Salicylic acid,” printed 2021, of record, in view of Hayward et al. (US 5,942,501, published August 24, 1999, of record) and ResearchGate “What are the advantages to running a reaction under vacuum rather than under nitrogen?” 2016, of record, as applied to claims 1-8, 10 and 11 above, and further in view of Poli (US 2018/0243321, published August 30, 2018, of record).
The teachings of Sifaoui, Hayward and ResearchGate have been described supra.
They do not teach a polymer or release properties as required by claims 9 and 12.
This deficiency is made up for in the teachings of Poli.
Poli teaches a composition and medical device comprising acetylsalicylic acid, in particular for the treatment of warts and related pathologies (title; abstract; claims).  The acetylsalicylic acid may be embedded in a solid or polymer matrix (paragraphs [0037], [0054]-[0078] and [0086]-[0089]).  In these solid forms, the release of the acetylsalicylic acid may be delayed or constantly released over time (paragraph [0090]).  The acetylsalicylic acid may be in the form of a clathrate / hydroxypropyl--cyclodextrin inclusion complex (claims 42-45). 
-cyclodextrin complexes of Sifaoui, Hayward and ResearchGate inclusive of hydroxypropyl--cyclodextrin / acetylsalicylic acid complexes within a solid or polymer matrix as taught by Poli in order to release the acetylsalicylic acid constantly over time in order to treat warts and related pathologies.  There would be a reasonable expectation of success because Poli teach the acetylsalicylic acid may be in the form of a hydroxypropyl-β-cyclodextrin inclusion complex.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sifaoui et al. “Formation of -cyclodextrin complexes in anhydrous environment,” Journal of Molecular Modeling 22:207, 2016, of record, as evidenced by PubChem “Salicylic acid,” printed 2021, of record, in view of Hayward et al. (US 5,942,501, published August 24, 1999, of record) and ResearchGate “What are the advantages to running a reaction under vacuum rather than under nitrogen?” 2016, of record, as applied to claims 1-8, 10 and 11 above, and further in view of Namazi et al. “Synthesis of -cyclodextrin-based dendrimer as novel encapsulating agent,” Polymer International 63:1447-1455, 2014, of record.
The teachings of Sifaoui, Hayward and ResearchGate have been described supra.
They do not teach causing the form of a dendrimer as required by claim 13.
This deficiency is made up for in the teachings of Namazi.
Namazi teach the fabrication of a glycodendrimer with high proportions of cyclodextrins (abstract; Scheme 2).  When cyclodextrin units are incorporated in a dendrimer, the dendrimer can combine both the favorable properties of cyclodextrin to form inclusion complexes and the properties of the dendrimer (paragraph bridging pages 1447-1448).  
-cyclodextrin complexes of Sifaoui in view of Hayward and ResearchGate inclusive of hydroxypropyl--cyclodextrin complexes to form a dendrimer as taught by Namazi in order to reap the expected benefit of the dendrimer in addition to the favorable properties of the cyclodextrin.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s rehashed arguments have been fully considered but they remain unpersuasive.  Applicant’s Remarks are addressed herein to the extent they diverge from the Remarks of record, which have already been addressed.
	Applicant at page 11 of the Remarks characterizes claim 1 as a method other than claimed, however, Applicant at page 6 of the Remarks correctly states “Applicants have made no amendments to the claims”. 
	Applicant at pages 11-12 of the Remarks traverses the rejection over Sifaoui contending the cited references to not teach or suggest claim 1 as a whole because Sifaoui does not teach establishing a vacuum in the cavity of β-CD, rather, Sifaoui teaches dehydrating β-CD under reduced pressure.  This remains unpersuasive because “vacuum in the cavity” is understood from the Examples of the instant, as-filed specification (e.g., pages 84, 88) as a natural result of placing the dry HPBCD under vacuum because the active is “added to the HPBCD under vacuum”:

    PNG
    media_image1.png
    166
    898
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    231
    888
    media_image2.png
    Greyscale

There is no other disclosure of how a vacuum is achieved in the cavity.  Absent a more detailed written description, the broadest reasonable interpretation of a vacuum in the cavity is an empty cavity.  See MPEP 2111.01.  Such as interpretation is consistent with the commentary of Lowe (copy provided, see Conclusion) which describes empty hydrophobic binding pockets – empty, as in not even any water molecules – as being “a tiny zone of utter vacuum”.  It is well known to the prior art that the hydrophobic binding cavity of cyclodextrins are not empty as evidenced at least by Angelova et al. (copy provided), Specogna et al. (IDS reference filed June 29, 2021) and Gavira et al. (copy provided).  Rather, the binding cavity comprises known amounts of water, even in the guest-free state (e.g., Angelova) and even in crystalline form (e.g., Specogna).  This water can be removed from the cyclodextrin cavity by heating (e.g., Angelova describes thermal dehydration) or under vacuum at room temperature (e.g., Gavira).  Because Sifaoui teaches dehydrating β-CD under reduced pressure, where reduced pressure is understood as a sub-atmospheric or vacuum pressure, it is presumed that the dehydrated β-CD of Sifaoui comprises a vacuum in its cavity, absent evidence to the contrary.  See also the Examiner’s Response at pages 10-11 of the Final Rejection mailed July 22, 2021.
Applicant at page 12 of the Remarks repeats the argument of record that Sifaoui fails to disclose the guest compounds are free of solvent.  This remains unpersuasive for reasons of record.  See page 11 of the Final Rejection.

With regard to the rejection of claims 9 and 12, Applicant at page 14 of the Remarks concludes Poli does not correct the deficiencies of the base rejection.  Applicant’s comments are acknowledged but remain unpersuasive because there are no deficiencies in the base rejection.
With regard to the rejection of claim 13, Applicant at pages 15-16 of the Remarks concludes Namazi does not correct the deficiencies of the base rejection.  Applicant’s comments are acknowledged but remain unpersuasive because there are no deficiencies.  To the extant that Namazi teaches the use of an aqueous solvent which Applicant alleges is in direct opposition to claim 1, Applicant is reminded that Namazi is relied upon to render obvious the method of claim 13:

    PNG
    media_image3.png
    116
    861
    media_image3.png
    Greyscale

The instant, as-filed specification does not disclose what steps “cause” the complex to form a dendrimer (e.g., paragraph [0070]) or how the “causing” step relates to the preamble of claim 1, however, term dendrimer is defined (e.g., paragraph [00150]) consistent with the art-recognized meaning and consistent with the disclosure of Namazi.  As such, the Examiner maintains it prima facie obvious in view of the disclosure of Namazi to cause complexes to form a dendrimer because of the benefits known to the art as set forth in the rejection.

Therefore, the rejections over Sifaoui are properly maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kim et al. (US 2011/0281940) teach a method of preparation of an inclusion complex comprising the step of spraying a solution of a hydrophobic material onto dry / powder cyclodextrin (title; abstract; Figures; claims; paragraphs [0021], [0039]-[0041], [0043], [0045], [0083]).
	Schmid et al. (US 2004/01925765) teach a method of preparation of an inclusion complex comprising the addition of liquid hydrophobic actives directly to dry CD (title; abstract; claims; paragraphs [0009], [0011], [0029]-[0032]).
	Angelova et al. “α-Cyclodextrin:  How effectively can its hydrophobic cavity  be hydrated?” Journal of Physical Chemistry B 121:9260-9267, 2017 teach the “hydrophobic” cavity never remains empty, even in the guest-free state it is filled with water molecules; the water can be removed by thermal dehydration (abstract; Thermal Dehydration of αCD).
	Lowe “Nature doesn’t abhor a vacuum as much as you’d think,” 2017 teaches empty binding pockets are vacuums (whole document).
	Specogna et al. “Dehydration, dissolution, and melting of cyclodextrin crystals,” Journal of Physical Chemistry B 119:1433-1442, 2015, IDS reference filed June 29, 2021, teach water is omnipresent in the crystalline phases of α-, β- and γ-cyclodextrin and illustrate the water content as a function of humidity  (abstract; Table 1).
	Gavira et al. “Dehydration of β-cyclodextrin.  An IR ν(OH) band profile analysis,” Vibrational Spectroscopy 32:137-146, 2003 teach dehydration of β-CD under vacuum (abstract).

THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633